Motion Granted; Appeal Dismissed and Memorandum Opinion filed February 9,
2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00744-CV
                                   ____________

                ERIC POWELL AND EMMA POWELL, Appellants

                                           V.

                    FEDERAL EXPRESS CORPORATION AND
                      JASON ANTONIO HAYES, Appellees


                       On Appeal from the 164th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2009-58469


                      MEMORANDUM OPINION

      This is an appeal from a judgment signed June 9, 2011. On January 31, 2012,
appellants filed a motion to dismiss the appeal because the case has been settled. See
Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                         PER CURIAM


Panel consists of Justices Frost, Brown, and Christopher.